Claim Amendments
The reply filed on 2/7/2022 is not fully responsive to the prior Office Action mailed on 12/10/2021 because of the following omission(s) or matter(s): The elected chemical species below appears not to read on generic formula III:


    PNG
    media_image1.png
    140
    230
    media_image1.png
    Greyscale

For example, the compound has the limitation wherein A = heteroaryl, B = aryl, C = bicyclic heterocycle and D = heteroaryl. The claim as written requires D to be heterocycle and not heteroaryl. The claims appear to indicate that these terms are not equivalent and specification does not suggest that the two are equivalent as well. The examiner request clarification.


Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624